Case 2:19-cv-10525-EEF-JVM Document 505 Filed 06/29/21 Page 1 of 5

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

ARCHER DANIELS MIDLAND COMPANY CIVIL ACTION NO.: 19-cv-10525

d/b/a ADM GRAIN COMPANY, ADM c/w 19-cv-10925 & 19-cv-11813
INTERNATIONAL SARL and AMERICAN

RIVER TRANSPORTATION CO., LLC SECTION L | DIVISION 1

VERSUS JUDGE FALLON

M/T AMERICAN LIBERTY, her engines, tackle, MAGISTRATE VAN MEERVELD
apparel, etc., in rem
RE; All Cases

 

 

JUDGMENT
The liability, limitation, and allocation-of-fault portion of this cause came for bench trial
before the Honorable Eldon E. Fallon on May 17 through May 21, 2021. The damages portion has
been bifurcated, to be adjudicated on a later date. On this day, the Court enters this Judgment in
the above-styled case as follows:
This matter involves three limitation of liability actions.
Limitation Action of E.N. Bisso & Son, Inc.; Bisso Offshore, LLC
1. EN. Bisso & Son, Inc. and Bisso Offshore, LLC filed an action for exoneration from
or limitation of liability. The following parties made claims in this limitation action:
a. Archer Daniels Midland Co., d/ba ADM Gram Co.; ADM International Sarl;
American River Transportation Co., LLC; Associated Terminals, LLC; Associated
Marine Equipment, LLC; Clement Bell; Ryheme Knighten; Robert Sayles; Ascot
Underwriting Limited and Other Underwriters; Lexington Insurance Company; XL
Insurance America, Inc.; Certain Underwriters at Lloyd’s Syndicate 2987; Crum &
Forster Specialty Insurance Company; Partner Reinsurance Europe SE; Endurance

Assurance Corporation; Certain Underwriters at Lloyd’s Syndicate 1183; Axis

Page 1 of 5

 
Case 2:19-cv-10525-EEF-JVM Document 505 Filed:06/29/21 Page 2 of 5

Reinsurance Company; Allied World Assurance Company, LTD; American
Petroleum Tankers X, LLC; Crowley Global Ship Management, Inc.; Marathon
Petroleum Company LP; Port of South Louisiana; AIG Europe Ltd; Allianz Global
Corporate & Specialty SE; Argo International Syndicate 1200; Axis Syndicate
2007; Barbican Syndicate 1955; Chaucer Syndicate 1084; Liberty Syndicate 4472;
Markel Syndicate 3000; MS Amlin Syndicate 2001; Skuld Syndicate 1897; Tokio
Marine Houston Casualty Company; and Through Transport Mutual Insurance
Association Ltd.

IT IS ORDERED, ADJUDGED, AND DECREED that E.N. Bisso & Son, Inc. and

Bisso Offshore, LLC are not at fault;

IT IS ORDERED, ADJUDGED, AND DECREED that E.N. Bisso & Son, Inc. and

Bisso Offshore, LLC are entitled to exoneration from liability;

IT IS ORDERED, ADJUDGED, AND DECREED that any claims lodged against

EN. Bisso & Son, Inc. and Bisso Offshore, LLC are hereby DISMISSED WITH

PREJUDICE.

Limitation Action of Associated Terminals, LLC and Associated Marine Equipment, LLC

5.

Associated Terminals, LLC and Associated Marine Equipment, LLC filed an action for

exoneration from or limitation of liability. The following parties made claims in this

limitation action: |

a. Clement Bell; Ryheme Knighten; Robert Sayles; Lexington Insurance Company;
XL Insurance America, Inc.; Certain Underwriters at Lloyd’s Syndicate 2987;
Crum & Forster Specialty Insurance Company; Partner Reinsurance Europe SE;

Endurance Assurance Corporation; Certain Underwriters at Lloyd’s Syndicate

Page 2 of 5

 
Case 2:19-cv-10525-EEF-JVM Document 505 Filed 06/29/21 Page 3 of 5

1183; Axis Reinsurance Company; Allied World Assurance Company, LTD; and
Marathon Petroleum Company LP;

6. ITIS ORDERED, ADJUDGED, AND DECREED that Associated Terminals, LLC
and Associated Marine Equipment, LLC were not negligent, nor was the M/V DON D
unseaworthy, and are not at fault;

7. ITIS ORDERED, ADJUDGED, AND DECREED that Associated Terminals, LLC
and Associated Marine Equipment, LLC are entitled to exoneration from liability,

8. IT IS ORDERED, ADJUDGED, AND DECREED that any claims lodged against
Associated Terminals, LLC and Associated Marine Equipment, LLC are hereby
DISMISSED WITH PREJUDICE;

Limitation Action of American Petroleum Tankers X, LLC and Crowley Global Ship
Management
9. American Petroleum Tankers X, LLC and Crowley Global Ship Management filed an
action for exoneration from or limitation of liability. The following parties made
claims, contesting both exoneration and limitation, in this action:

a. Archer Daniels Midland Co., d/b/a ADM Grain Co.; ADM International Sar];
American River Transportation Co., LLC; Associated Marine Equipment, LLC;
Associated Terminals, LLC; Clement Bell; Ryheme Knighten; Robert Sayles; Port
of South Louisiana; Ascot Underwriting Limited and Other Underwriters;
Lexington Insurance Company; XL Insurance America, Inc.; Certain Underwriters
at Lloyd’s Syndicate 2987; Crum & Foster Specialty Insurance Company; Partner
Reinsurance Europe SE; Endurance Assurance Corporation; Certain Underwriters

at Lloyd’s Syndicate 1183; Axis Reinsurance Company; Allied World Assurance

Page 3 of 5

 
Case 2:19-cv-10525-EEF-JVM Document 505 Filed 06/29/21 Page 4 of 5

10.

11,

12.

13.

. Company, LTD; AIG Europe.Ltd; Allianz Global Corporate & Specialty SE; Argo
International Syndicate 1200; Axis Syndicate 2007; Barbican Syndicate 1955;
Chaucer Syndicate 1084; Liberty Syndicate 4472; Markel Syndicate 3000; MS
Amlin Syndicate 2001; Skuld Syndicate 1897; Tokio Marine Houston Casualty
Company; Through Transport Mutual Insurance Association Ltd.; and Marathon.
Petroleum Company, LP;

ITF IS ORDERED, ADJUDGED, AND DECREED that American Petroleum.
Tankers X, LLC and Crowley Global Ship Management, in personam, and the M/T
AMERICAN LIBERTY, in rem, are liable and at fault, pursuant to 46 U.S.C. §§ 30501,
et seq.;
IT IS ORDERED, ADJUDGED, AND DECREED that the M/T AMERICAN
LIBERTY, American Petroleum Tankers X, LLC, and Crowley Global Ship
Management are not entitled to limit their liability.
IT IS ORDERED, ADJUDGED, AND DECREED that there is judgment in favor of
all Claimants in the limitation action of Crowley Global Ship Management, Inc. and
American Petroleum Tankers X, LLC and against Crowley Global Ship Management,
Inc. and American Petroleum Tankers X, LLC, in personam, and the M/T AMERICAN
LIBERTY, im rem.

Pilot Brandon Woodford
IT IS ORDERED, ADJUDGED, AND DECREED that Pilot Woodford is not liable
for gross negligence. Any action or inaction by Pilot Woodford was informed by the

negligence of the AMERICAN LIBERTY Master and crew is therefore attributable to

Page 4 of 5

 
Case 2:19-cv-10525-EEF-JVM Document 505 Filed 06/29/21 Page 5 of 5

14.

15.

16,

the M/T AMERICAN LIBERTY in rem and Crowley Global Ship Management, Inc.

and American Petroleum Tankers X, LLC, in personam.

IT IS ORDERED, ADJUDGED, AND DECREED that the Third-Party Complaint —

by American Petroleum Tankers X, LLC and Crowley Global Ship Management, Inc.

against Pilot Brandon Woodford is hereby DISMISSED WITH PREJUDICE;
Marathon Petroleum Company LP

IT 1S ORDERED, ADJUDGED, AND DECREED that Marathon Petroleum

Company LP is not at fault;

IT IS ORDERED, ADJUDGED, AND DECREED that the Cross Claims filed

against Marathon Petroleum Company LP by Associated Marine Equipment, LLC;

. Associated Terminals, LLC; Archer Daniels Midland Company d/b/a ADM Grain

17.

18.

New Orleans, Louisiana, on this * (be 2021,

Company and its insurers; ADM International Sarl; American River Transportation
Co., LLC; and the Port of South Louisiana and its insurers are hereby DISMISSED
WITH PREJU DICE ;

IT IS ORDERED, ADJUDGED, AND DECREED that Marathon Petroleum
Company LP’s claim for contractual defense and indemnity from American Petroleum
Tankers X, LLC is hereby GRANTED; and

IF IS ORDERED, ADJUDGED, AND DECREED that Marathon Petroleum
Company LP’s claim for coverage under American Petroleum Tankers X, LLC’s P&I

and Hull insurance policies is GRANTED.

 

HONORABLE ELDON E, FALLON

Page 5 of 5

 
